DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-23, the prior art does not disclose or reasonably suggest a terminus as required by the claim, specifically wherein the alignment member is static and does not change shape during termination of the fiber optic cable with the terminus and does not have parts that move relative to one another during termination of the fiber optic cable with the terminus; and wherein, following termination, a rearward portion of the fiber stub and the filament of the fiber optic cable are bonded with curable adhesive to the fiber alignment portion and the buffer of the fiber optic cable is further bonded with the curable adhesive to an interior of the alignment member so as to mechanically join the alignment member and each of the buffer, the filament, and the fiber stub, in combination with the remaining limitations of the claims.
The most applicable prior art, including Larson et al (US 2018/0067262 A1) and Ott et al (US 9,016,953 B2), each separately addressed in the Office Action mailed 9/1/20, each fail to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  Larson et al discloses an alignment member comprising at least two portions which move with respect to each other to fix the fibers within the channel, and therefore 
Re. Claims 24-26, the prior art does not disclose or reasonably suggest a method of terminating a fiber optic cable, specifically wherein the alignment member is static and does not change shape during termination of the fiber optic cable with the terminus and does not have parts that move relative to one another during termination of the fiber optic cable with the terminus, and the method comprises bonding the filament and fiber stub to the fiber alignment portion with curable adhesive and bonding the buffer of the fiber optic cable to the alignment member so as to mechanically join the alignment member and each of the buffer, the filament, and the fiber stub, in combination with the remaining limitations of the claims.
The most applicable prior art, Ott et al (US 9,016,953 B2), addressed in the Office Action mailed 9/1/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  Ott et al illustrates an alignment member in the form of a molded member, which inherently shows a changing shape during the termination process, and therefore Ott et al fails to disclose or reasonably suggest a static alignment member in combination with the remaining features of the claim.
Re. Claims 27-32, the prior art does not disclose or reasonably suggest a terminus as required by the claim, specifically wherein the forward portion of the filament, the forward portion of the buffer and the rearward portion of the fiber stub, following termination, are bonded with curable adhesive so as to mechanically join the alignment member and each of the buffer, the filament, and the fiber stub, in combination with the remaining limitation of the claims.
The most applicable prior art, Ott et al (US 9,016,953 B2), addressed in the Office Action mailed 9/1/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  Ott et al illustrates an alignment member in the form of a molded member, and accordingly the bonding occurs during the termination, and not after as required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which lists an optical connector known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        4/1/21